Case 9:18-cv-81473-DMM Document 33 Entered on FLSD Docket 06/21/2019 Page 1 of 13



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                                       CASE #: 9:18-cv-81473-DMM



   MARYANN MORRISON,

           Plaintiff,

   vs.

   CITY OF PALM BEACH GARDENS, et al.

           Defendants.
                                                    /

                         DEFENDANT, CITY OF PALM BEACH GARDENS’
                             MOTION FOR SUMMARY JUDGMENT

           Defendant, CITY OF PALM BEACH GARDENS,1 by and through its undersigned counsel,

   pursuant to Rule 56, Fed.R.Civ.P., moves for the entry of summary judgment, and in support, states

   as follows:2

           1.      Plaintiff, Maryann Morrison, filed suit against the City of Palm Beach Gardens

   alleging tortious conduct (battery, assault, invasion of privacy, negligence) by employees of the City,

   and that her constitutional rights were violated when she was subjected to excessive force.

   According to Plaintiff, she was forcibly removed from a bathroom at a local nightclub while in the



           1
                    Although Plaintiff named several individual defendants in her initial Complaint, only the
   City of Palm Beach Gardens has been served with the Summons and Complaint, and thus this motion is
   filed on behalf of the City only at this time.
           2
                    As of the instant filing, Plaintiff has not amended her pleading in a timely fashion as
   directed in the Order Granting Motion to Dismiss, D.E. 32. The instant motion is submitted in order to
   comply with the dispositive motion deadline previously set by the Court, and filed despite the lack of a
   pending operative pleading. This Court is certainly well within its discretion to dismiss this lawsuit
   instead of address the merits of the issues as set forth herein.
Case 9:18-cv-81473-DMM Document 33 Entered on FLSD Docket 06/21/2019 Page 2 of 13



   midst of a medical episode for which she asserts did not require urgent treatment.

          2.      Based upon the record evidence, summarized and set forth in the accompanying

   Concise Statement of Material Facts, Defendant, City, is entitled to judgment as a matter of law for

   the following reasons:

          a.      Plaintiff’s common law claims are barred because Plaintiff failed to timely present

   a written notice of her claims. Plaintiff, who resides in close proximity to City Hall, inexplicably

   had a relative residing in Sebastian, FL mail a notice letter on the 365th day of the third year

   following the subject incident. As a consequence, the City did not receive notice within three (3)

   years of the occurrence, as required.

          b.      Alternatively, and in addition to the procedural bar, Plaintiff’s count for negligence

   is misplaced, and seeks to improperly convert an intentional tort claim (or claims) into one alleging

   the failure to use reasonable care. The allegations wholly fail to support any claim for negligence,

   and instead clearly assert that the City employees acted intentionally, rather than accidentally, with

   respect to the subject incident.

          c.      Plaintiff’s tort claims are also improperly brought against the City since they hinge

   upon alleged misconduct for which the City retains immunity pursuant to §768.28(9), Florida

   Statutes. According to Plaintiff, courts have elevated the threshold for invasion of privacy actions

   to one which must meet the threshold of outrageous and extreme behavior consistent with a claim

   for intentional infliction of emotional distress. Since governmental entities retain immunity for the

   malicious and outrageous torts of their employees, Plaintiff cannot properly bring this claim against

   the City.




                                                     2
Case 9:18-cv-81473-DMM Document 33 Entered on FLSD Docket 06/21/2019 Page 3 of 13



          d.      Plaintiff’s battery claim, under the common law fails, because she was not subjected

   to clearly excessive force by any officer of the City. Instead, Plaintiff was merely handcuffed to a

   gurney. In the absence of the use of excessive force, damages stemming from the use of reasonable

   force in conjunction with an unlawful arrest is subsumed within the false arrest claim. Since

   Plaintiff’s arrest was based upon probable cause, however, there is no viable claim challenging the

   arrest or typical force in conjunction with the arrest.

          e.      Finally, as to the federal claims, Defendant is entitled to summary judgment because

   Plaintiff was not subjected to a Fourth Amendment violation where the use of force was de minimis

   as a matter of law, and her arrest based upon probable cause. Moreover, even if Plaintiff could show

   a constitutional violation, no evidence exists that any officer or medical employee violated her rights

   pursuant to an official custom and policy of the City.

          WHEREFORE, Defendant, CITY OF PALM BEACH GARDENS, moves for the entry of

   summary judgment.

                                      MEMORANDUM OF LAW

          A.      PLAINTIFF DID NOT PROVIDE STATUTORY NOTICE TO
                  THE CITY WITHIN THREE YEARS.

          Pursuant to §768.28(6), Florida Statutes, a prospective plaintiff must first give written and

   timely notice to the agency of intent to bring a claim. Since the waiver of sovereign immunity is in

   derogation of common law, Florida courts strictly construe the notice requirement. Smith v. Rainey,

   747 F.Supp.2d 1327, 1338 (M.D. Fla. 2010); Carlile v. Game & Fresh Water Fish Comm’n, 354

   So.2d 362 (Fla. 1977); Hamide v. Dep’t of Corrections, 584 So.2d 136, 137 (Fla. 1st DCA

   1997)(statute leaves little room for “substantial compliance” and instead requires aggrieved party



                                                      3
Case 9:18-cv-81473-DMM Document 33 Entered on FLSD Docket 06/21/2019 Page 4 of 13



   to present timely notice); Levine v. Dade County School Bd., 442 So.2d 210, 213 (Fla. 1983)(if

   notice is not provided to the entity within 3 years, the court must dismiss the case with prejudice).

          Here, although Morrison resides in Palm Beach Gardens in close proximity to City Hall, she

   elected to have a relative in Sebastian, FL deposit the notice into the U.S. Mail on the 365th day of

   the third year following the subject occurrence. This decision is fatal to her claims since it is

   undisputed that no notice was delivered to the City until November 2, 2017, more than three (3)

   years after the occurrence. Statement of Facts, ¶14. Under the plain meaning of the statute, and

   construing it strictly, Plaintiff was required to “present” the notice to the City within 3 years.

   Depositing a notice in the U.S. Mail on the day it is due to be received is not in keeping with the

   statutory requirements, and Plaintiff’s common law claims all fail as a result.

          B.      PLAINTIFF’S ALLEGATIONS FAIL TO ENCOMPASS ANY
                  NEGLIGENT ACTION OR INACTION BY EMPLOYEES OF
                  THE CITY.

          With respect to the subject occurrence, Plaintiff does not claim or refer to any conduct which

   was accidental or falling below the standard of care. Instead, quite clearly, she contends that

   employees of the City of Palm Beach Gardens unlawfully restrained her against her will, invaded her

   privacy and battered her. She even goes so far as to bring a Fourth Amendment claim against Officer

   Hayashi, which would necessarily hinge upon him intentionally violating clearly established

   constitutional rights.   See, e.g., Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)(explaining

   heightened requirements to overcome an officer’s presumptive entitlement to qualified immunity).

          Given the allegations, Plaintiff’s count for negligence is misplaced since her claimed torts

   are intentional torts. Plaintiff cannot downgrade her burden of proof by labeling a battery, false

   arrest or intentional invasion of privacy as merely negligent when no alleged facts, when taken as


                                                    4
Case 9:18-cv-81473-DMM Document 33 Entered on FLSD Docket 06/21/2019 Page 5 of 13



   true, support that notion. Such impropriety has been the subject of numerous opinions such as, for

   instance, City of Miami v. Sanders, 672 So.2d 46 (Fla. 3d DCA 1996). In that case, the plaintiff sued

   the City of Miami for negligence arising out of the use of excessive force. The court aptly noted that

   battery is an intentional tort, requiring intentional affirmative conduct, and cannot be premised upon

   the failure to use due care. See also, Garcia v. Carnival Corp., 838 F.Supp.2d 1334 (S.D. Fla.

   2012)(granting motion to dismiss and holding that it is not possible to negligently commit an

   intentional tort). Here, Plaintiff’s assertions are like those prohibited in Garcia in that they allege

   that the core negligence hinges upon the improper use of excessive force. Thus, Defendant is

   entitled to summary judgment on the claims for negligence.

           C.      THE CITY RETAINS SOVEREIGN IMMUNITY FOR THE
                   CLAIM SOUNDING IN INTRUSION OF PRIVACY AND
                   ASSAULT.

           Within her dismissed pleading, Plaintiff analogizes a claim for “intrusion of privacy” to one

   for intentional infliction of emotional distress. She states that “to support a claim for intrusion, the

   underlying conduct must be ‘so outrageous in character,’ and ‘so extreme in danger,’ as to ‘go

   beyond all possible bounds of decency.’” Plaintiff’s statement indeed finds support in Florida law.

   In Neeley v. Wells Fargo Financial, Inc., 2012 WL 5949106 (M.D. Fla. 2012), Middle District Judge

   Covington, citing to Stoddard v. Wohlfahrt, 573 So.2d 1060 (Fla. 5th DCA 1991), noted that invasion

   (or as Plaintiff calls, them “intrusion”) of privacy claims require a showing of extreme and

   outrageous character.

           Given the high threshold imposed to establish liability for this tort, Plaintiff may not properly

   seek relief against the City of Palm Beach Gardens. The reason is that pursuant to §768.28(9)(a),

   Florida Statutes, governmental entities are not liable, and remain immune from any tort, whereby


                                                      5
Case 9:18-cv-81473-DMM Document 33 Entered on FLSD Docket 06/21/2019 Page 6 of 13



   its employees engaged in conduct deemed in bad faith, with malicious purpose, or in a manner

   exhibiting wanton and willful disregard of human rights or safety. An example would be a claim

   for malicious prosecution since malice is an element of the offense. See, City of Coconut Creek v.

   Fowler, 474 So.2d 820 (Fla. 4th DCA 1985). Federal courts, including the Eleventh Circuit, have

   also excluded the tort of intentional infliction of emotional distress from those claims which may be

   sought against governmental entities because they require a showing of outrageous and extreme

   behavior by the tortfeasor. See, e.g., Casado v. Miami-Dade County, 2018 WL 5263935, Case No.

   18-22491-Civ-Sullivan (S.D. Fla, October 13, 2018)(holding that intentional infliction of emotional

   distress claims are against governmental entities are barred by §768.28(9)(a)); Weiland v. Palm

   Beach County Sheriff’s Office, 792 F.3d 1313, 1330 (11th Cir. 2015)(same). Just as in Casado and

   Weiland, the necessity to prove extreme and outrageous behavior precludes the analogous invasion

   of privacy claims, such as it set forth here.

          D.      OFFICER HAYASHI’S ACTIONS IN HANDCUFFING
                  PLAINTIFF TO A GURNEY ARE NOT CLEARLY
                  EXCESSIVE AS A MATTER OF LAW.

          Pursuant to the Declaration of Tasuaki Hayashi filed herewith, the only force he utilized

   against Morrison consisted of handcuffing her to a gurney. Morrison could not testify that any other

   force was utilized besides as described by Officer Hayashi.

          Under Florida law, a law enforcement officer does not commit the torts of assault and/or

   battery unless their use of force was “clearly excessive.” City of Miami v. Sanders, 672 So.2d at 47.

   Where, as here, the force alleged to have been utilized was minimal, and cannot possibly be deemed

   “clearly excessive,” the use of force claim is subsumed in the illegal stop or arrest claim, and does

   not constitute a discrete claim. Jackson v. Sauls, 206 F.3d 1156, 1171 (11th Cir. 2000). Given that


                                                    6
Case 9:18-cv-81473-DMM Document 33 Entered on FLSD Docket 06/21/2019 Page 7 of 13



   no discrete force claim exists on this record, the only way to find that there existed a battery through

   minimal force is through showing that the officer caused an illegal detention/arrest, and then the

   touching would be an element of those damages. Here, Plaintiff cannot make a showing since

   Officer Hayashi reasonably handcuffed Plaintiff to a gurney, and Officer Christopher Baez possessed

   ample probable cause to arrest Plaintiff based upon a criminal complaint from Paramedic Steryou.

           The existence of probable precludes a showing that the arrest or detention was not lawful.

   Rankin v. Evans, 133 F. 3d 1425, 1435 (11th Cir. 1998). Probable cause exists if the facts and

   circumstances are sufficient to warrant a prudent man in believing that the suspect has committed

   or was committing an offense. Id.; Storck v. City of Coral Springs, 354 F.3d 1307, 1315 (11th Cir.

   2003). The Eleventh Circuit has noted that in determining whether probable cause exists, “we,. deal

   with probabilities . . . [which] are the factual and practical considerations of everyday life on which

   reasonable and prudent men, not legal technicians, act.”        Rankin v. Evans, 133 F. 3d at 1435;

   Durruthy v. Pastor, 351 F.3d 1080 (11th Cir. 2003).

           Probable cause is “judged not with clinical detachment but with a common sense view to the

   realities of normal life.” Id. at 1436; see also, Lemus v. State, 158 So.2d 143 (Fla. 2d DCA 1963)

   (an officer need not eliminate all possible defenses in order to make a valid arrest because facts

   constituting probable cause need not meet the standard of conclusiveness needed to convict).

   “Although probable cause requires more than suspicion, it does not require convincing proof, and

   not need reach the same standard of conclusiveness and probability as the facts necessary to support

   a conviction.” Lee v. Ferraro, 284 F.3d 1188, 1195 (11th Cir. 2002).

           Courts have recognized that it is not uncommon for an officer to arrest a suspect for a crime

   based upon the report of a victim or witness. Under these circumstances, it is the law of both the


                                                      7
Case 9:18-cv-81473-DMM Document 33 Entered on FLSD Docket 06/21/2019 Page 8 of 13



   Eleventh Circuit and Florida that officers are entitled to rely upon another’s criminal complaint to

   support probable cause. Rankin, 133 F.3d at 1441 (citing Singer v. Fulton County Sheriff, 63 F.3d

   110, 119 (2d Cir. 1995), cert. denied, 517 U.S. 1189 (1996)); Marx v. Gumbinner, 905 F.2d 1503,

   1506 (11th Cir. 1990). In Rankin and Marx, the Eleventh Circuit held that the statements of child

   victims, as young as three and four years old, could be utilized to support probable cause. In the

   cases of adult victims and eyewitnesses, officers are entitled to rely upon statements unless the

   officer knew or should have known that it was unreliable or untrustworthy. See, e.g., Ahlers v.

   Scheibl, 188 F.3d 365, 370 (6th Cir. 1999) (officer is entitled to rely upon an eyewitness to establish

   probable cause unless there is an apparent reason for the officer to believe the witness was lying);

   Clay v. Conlee, 815 F.2d 1164 (officer may rely upon a victim’s statement absent some indication

   that it is not reasonably trustworthy or reliable); Mills v. Town of Davie, 48 F.Supp.2d 1378 (S.D.

   Fla. 1999) (Moore, J.) (officers are not required to conduct a mini-trial before making an arrest).

   Again, without distinction, Florida courts are in accord. Weissman v. K-Mart Corp., 396 So.2d 1164,

   1167 (Fla. 3d DCA 1971) (“first hand knowledge by an officer is not required; the receipt of

   information from someone who it seems reasonable to believe is telling the truth is adequate.”);

   Russell v. State, 266 So.2d 92 (Fla. 3d DCA), cert. denied, 271 So.2d 140 (Fla. 1972) (officer need

   not actually see law being violated nor must he satisfy himself beyond question that a crime has been

   committed); Daniel v. Village of Royal Palm Beach, 889 So.2d 988 (Fla. 4th DCA 2004) (probable

   cause is not vitiated merely because the suspect denies the crime and provides a different version of

   events from one or more witnesses).

          Here, while Hayashi and the arresting officer Baez, did not see Plaintiff strike Paramedic

   Steryou, it was nonetheless reasonable for them to believe that Morrison had committed acts of


                                                     8
Case 9:18-cv-81473-DMM Document 33 Entered on FLSD Docket 06/21/2019 Page 9 of 13



   violence based upon Steryou’s seemingly credible report that she had done so. Moreover, Officer

   Baez, the arresting officer, had ample probable cause to arrest Plaintiff for the same reason since

   Steryou signed a statement indicating a desire to prosecute, in addition to Baez receiving information

   from Officer Hayashi. Id. at 991 (under “fellow officer rule,” one officer’s knowledge or

   observations may be imputed to another).

          E.      SINCE THERE WAS NO UNDERLYING CONSTITUTIONAL
                  VIOLATION BY THE CITY EMPLOYEES, IT CANNNOT BE
                  LIABLE UNDER MONELL.

          Since there was no underlying Constitutional violation by any officers employed by the City

   of Palm Beach Gardens, the City cannot be liable under 42 U.S.C. §1983 pursuant to Monell or state

   law. City of Los Angeles v. Heller, 475 U.S. 796 (1986)(per curiam). See also Wyke v. Polk County

   School Bd., 129 F.3d 560 (11th Cir. 1997); Rooney v. Watson, 101 F.3d 1378 (11th Cir. 1996),

   cert. denied, 118 S.Ct. 412 (1997).

          In her since dismissed count against Officer Hayashi (an individual defendant who has never

   been served or appeared in this action), Plaintiff predicated her Fourth Amendment violation upon

   the use of excessive force. The record conclusively shows, however, that the only force utilized by

   Hayashi was handcuffing Plaintiff to a gurney, and nothing more.

          The Eleventh Circuit and this court have recognized that de minimis force it not actionable

   under the Fourth Amendment. Sullivan v. City of Pembroke Pines, 161 Fed. Appx. 906, 910 (11th

   Cir. 2006); Nolin v. Isbell, 207 F.3d 1253, 1255 (11th Cir. 2000); Woods v. City of Plantation, 2008

   U.S. Dist. LEXIS 21572, Case No. 04-60025-CIV (S.D. Fla. 2008)(Zloch, J.)([w]hen an Officer uses

   so-called ‘de minimis force’ the Courts find that the person’s rights have not been violated.”). In

   Nolin, the court found that the officer’s actions in grabbing the plaintiff from behind by the shoulder


                                                     9
Case 9:18-cv-81473-DMM Document 33 Entered on FLSD Docket 06/21/2019 Page 10 of 13



   and wrist, throwing him against a van, placing a knee in the back and pushing the head into the side

   of the van, while uncomfortably searching the groin area is not actionable. Id. at 255. Similarly, in

   Jones v. City of Dothan, 121 F.3d 1456, 1460 (11th Cir. 1997), the Eleventh Circuit afforded

   qualified immunity to officers that slammed plaintiff against a wall, kicked his legs apart, and

   required him to put his arms above his head. See also Woods, 2008 U.S. Dist. LEXIS 21572 at *26

   (citing, Carr v. Deeds, 453 F.3d 593, 605-06 (4th Cir. 2006))(“a plaintiff must also demonstrate that

   the injuries were ‘more than de minimis’ or that the force used is of a sort repugnant to the

   conscience of mankind or the pain itself is such that it can be said to constitute more than de minimis

   injury”)(quotation omitted). Since Officer Hayashi utilized, at most, de minimis force, there is no

   underlying constitutional violation based upon use of force.

          While Plaintiff has not asserted a Fourth Amendment claim based upon arrest without

   probable cause, even if she did, such claim would fail due to the existence of probable cause as set

   forth above in Section D above.

          F.      NO SHOWING HAS BEEN MADE                                    OF      AN
                  UNCONSTITUTIONAL CUSTOM OR POLICY.

          To state a claim against a municipality for a violation of the constitution, Plaintiff must plead

   and prove a constitutional deprivation by the governmental entity by demonstrating a policy or

   custom which was the moving force behind the alleged deprivation. Monell v. Department of Social

   Services, 436 U.S. 658, 98 S.Ct. 2018, 56 L.Ed.2d 611 (1978); Gonzalez v. Reno, 325 F.3d 1228,

   1234 (11th Cir. 2003); Wayne v. Jarvis, 197 F. 3d 1098, 1107 (11th Cir. 1999), cert. den. 120 S.Ct.

   1974 (2000) (citing Board of County Commissioners v. Brown, 520 U.S. 397 (1997)); Cox v.

   McRaley, 993 F.Supp. 1452, 1455 (M.D. Fla. 1998) (“nondescript, conclusory reference to an



                                                     10
Case 9:18-cv-81473-DMM Document 33 Entered on FLSD Docket 06/21/2019 Page 11 of 13



   abstract custom or policy” is insufficient to state a section 1983 claim).

           From these decisional authorities, the Eleventh Circuit recognizes that a Plaintiff must show

   the following in order to state a cause of action under section 1983 against a governmental entity:

   (1) his constitutional rights were violated; (2) the municipality had a custom or policy that

   constituted deliberate indifference to a constitutional right; and (3) the policy caused the violation

   of a constitutional right. McDowell v. Brown, 392 F.3d 1283, 1289 (11th Cir. 2004). An “official

   policy” can be established in one of two ways: (1) identifying an officially promulgated policy; or

   (2) identifying an unofficial custom or practice, usually through the repeated acts of the final

   policymaker of the entity. Grech v. Clayton County, 335 F.3d 1326, 1329-30 (11th Cir. 3003). In

   the dismissed Complaint, Plaintiff alleged buzzwords and conclusions, but not facts to support the

   existence of any official custom or policy which motivated the purported unconstitutional conduct

   at issue. Rather, in a state with a liberal public records law allowing access to any and all records

   regarding prior police incidents, Plaintiff set forth no factual detail. Plaintiff did not refer to any past

   instances wherein the City permitted or condoned excessive force, failed to discipline for excessive

   force, or maintained customs or policies of deliberate indifference with respect to any misconduct

   similar to the type alleged. See, e.g., Smith v. City of Ft. Pierce, 2018 WL 5787269, Case No. 18-cv-

   14147 (S.D. Fla., November 5, 2018)(Rosenberg, J.)(dismissing Monell claim where plaintiff did

   not include factual allegations of any prior incidents); Cf. Smith v. Owens, 625 Fed. Appx. 924, 927-

   28 (11th Cir. 2015)(affirming dismissal of claim where the complaint failed to allege any facts

   underpinning custom and policy allegations).

           In addition to the lack of any showing in this record of a custom or policy to falsely arrest or

   utilize excessive force, the record amply demonstrates that the City enacted a policy on involuntary


                                                       11
Case 9:18-cv-81473-DMM Document 33 Entered on FLSD Docket 06/21/2019 Page 12 of 13



   transports of intoxicated individuals. Statement of Facts, ¶10. While the City maintains that Fire

   Medic Steryou and EMT Suiter adhered to the policy, even if they did not, their actions did not

   violate the U.S. Constitution, as an initial matter, and moreover were not the result of an

   unconstitutional policy of the City.

          Based upon the foregoing, the City of Palm Beach Gardens is entitled to summary judgment.

                                    CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that on this 21st day of June, 2019, I electronically filed the foregoing
   document with the Clerk of Court by using the CM/ECF system or by email to all parties. I further
   certify that I either mailed the foregoing document and the Notice of Electronic Filing by first class
   mail to any non CM/ECF participants and/or the foregoing document was served via transmission
   of Notice of Electronic Filing generated by CM/ECF to any and all active CM/ECF participants.

                                                  JOHNSON, ANSELMO, MURDOCH,
                                                   BURKE, PIPER & HOCHMAN, P.A.
                                                  Attorneys for Defendants
                                                  2455 East Sunrise Boulevard, Suite 1000
                                                  Fort Lauderdale, FL 33304
                                                  954/463-0100 Telephone
                                                  954/463-2444 Facsimile
                                                  johnson@jambg.com / young@jambg.com
                                                  alexander@jambg.com / blanca@jambg.com


                                                  /s/Scott D. Alexander
                                                  E. BRUCE JOHNSON
                                                  FLA. BAR NO. 262137
                                                  SCOTT D. ALEXANDER
                                                  FLA. BAR NO. 057207




                                                    12
Case 9:18-cv-81473-DMM Document 33 Entered on FLSD Docket 06/21/2019 Page 13 of 13



                                    SERVICE LIST

   MARYANN MORRISON
   Pro Se Plaintiff
   2805 Veronia Drive, Unite 107
   Palm Beach Gardens, FL 33410
   Tel: 561-542-4356
   mishue1248@gmail.com

   E. BRUCE JOHNSON, ESQ.
   SCOTT D. ALEXANDER, ESQ.
   JOHNSON, ANSELMO, MURDOCH,
   BURKE, PIPER & HOCHMAN, PA
   Attorneys for Defendants
   2455 E. Sunrise Blvd., Suite 1000
   Fort Lauderdale, FL 33304
   johnson@jambg.com / young@jambg.com
   alexander@jambg.com/ blanca@jambg.com
   (954) 463-0100 (Phone)
   (954) 463-2444 (Fax)




                                           13
